Citation Nr: 1236311	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-36 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for seborrheic dermatitis of the face and scalp.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected migraine/tension headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1996 to November 2002. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his appeal (VA Form 9), received in September 2009, the Veteran requested a hearing before a traveling Veterans Law Judge at the RO.  In July 2012, he was notified that a hearing was scheduled for August 23, 2012.  The Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.  


FINDINGS OF FACT

1.  The Veteran does not have seborrheic dermatitis of the face and scalp that was caused by his service.

2.  The Veteran's headaches are shown to have been productive of the need for medications, but they are not shown to have been manifested by characteristic prostrating attacks occurring on an average of once a month over several months. 


CONCLUSIONS OF LAW

1.  Seborrheic dermatitis of the face and scalp were not caused by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria for an initial evaluation in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8045 (effective prior to and from October 23, 2008), and Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for seborrheic dermatitis of the face and scalp.  In his appeal, (VA Form 9), received in September 2009, the Veteran stated, "I was treated while in service for illness and continue to seek treatment for its effects on face and scalp."  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not show any relevant treatment.  A "replacement" examination report, dated in February 1997, and the Veteran's separation examination report, dated in October 2001, both show that his skin was clinically evaluated as normal.  Associated "reports of medical history" for both examination reports show that he denied having a history of skin diseases.  An October 2001 "report of medical assessment" shows that he denied having an injury or illness for which he did not seek medical care, and that he denied taking any medications.  A "report of medical history," dated in October 2002, shows that he denied having a history of skin diseases.  A "report of medical assessment," dated in October 2002, shows that he indicated his health had improved since his last medical assessment, that he denied having an injury or illness for which he did not seek medical care, and that he denied taking any medications.  A report, dated in October 2002, indicates that there had not been any interval changes since the Veteran's October 2001 physical examination, and that there were no additional items that needed to be updated.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2003 and 2012.  This evidence includes private treatment reports which show that in March 2003, the Veteran was treated for irritated seborrheic keratosis, and that he was noted to be using Nizoral shampoo.  There was also a notation of seborrheic dermatitis and psoriasis.  The next relevant medical evidence is a June 2007 private treatment report, which notes complaints of dandruff, and which contains an impression of seborrheic dermatitis.  

As an initial matter, the Board has determined that the Veteran is not a credible historian.  The Veteran has claimed that he was treated for skin symptoms during service, to include the use of topical crème ("Nizoral").  See Veteran's notice of disagreement, received in April 2009; Veteran's appeal (VA Form 9), received in September 2009.  However, his service treatment reports do not show any such treatment.  Service treatment reports dated in February 1997 and October 2001 show that his skin was clinically evaluated as normal.  Service treatment reports dated in October 2001 and October 2002, also show that he denied having a history of skin diseases, that he denied having an injury or illness for which he did not seek medical care, and that he denied taking any medications.  The Board therefore finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The Board further finds that the claim must be denied.  There are no service treatment reports to show that the Veteran complained of, was treated for, or was found to have, a skin disorder during service.  His October 2001 separation examination report shows that his skin was clinically evaluated as normal.  See also February 1997 examination report (same).  Associated reports from October 2001 show that he denied having a history of skin diseases, he denied having an injury or illness for which he did not seek medical care, and that he denied taking any medications.  Reports dated a year later, at the time of separation in October 2002, also show that he denied having a history of skin diseases, that he denied having an injury or illness for which he did not seek medical care, and that he denied taking any medications.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  The earliest post-service medical evidence of the claimed condition is dated no earlier than March 2003, which is about five months after separation from service.  The Veteran has been found not to be credible, and this period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  Finally, there is no competent evidence to show that the Veteran has the claimed condition that is related to his service.  Accordingly, the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses.  His post-service medical records do not show that he was diagnosed with a skin condition until at least March 2003, which is about five months after separation from service.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  Furthermore, skin symptoms would normally be observable symptomatology.  Id.  However, in this case, the Veteran has been found not to be credible, and given the lack of inservice evidence, the claim must be denied.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  Increased Initial Evaluation - Migraine/Tension Headaches

The Veteran asserts that he is entitled to an initial evaluation in excess of 10 percent for service-connected migraine/tension headaches.

As for this history of the disability in issue, the Veteran's service treatment reports show several treatments for headaches after his wife hit him over the head with a candlestick in May 2002.  He received about 15 sutures, and complained of a mild headache at the time.  In June 2002, he was treated for a three-week history of intermittent headaches.  The assessment was tension headache, with no neurological deficits.  He was provided with Naproxen.  As for the post-service evidence, it shows treatment for complaints of headaches beginning in March 2003, with a reported history of headaches since age 15.  His medications included Topamax beginning in 2006, which was discontinued, followed by several different medications in 2007.  Reports, dated in August 2007, note well-controlled headaches, and that he was headache free, with "exquisite" control and response to Verapamil.  See 38 C.F.R. § 4.1 (2011).  

In October 2007, the Veteran filed his claim.  In May 2008, the RO granted service connection for migraine/tension headaches, evaluated as 10 percent disabling, with an effective date of October 18, 2007.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's headaches have been evaluated under 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8045-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2011).  Diagnostic Code 8100 refers to headaches.  Diagnostic Code 8045 refers to residuals of a traumatic brain injury (TBI).  

In this regard, 38 C.F.R. § 4.124a, DC 8045 (as in effect prior to October 23, 2008), concerning brain disease due to trauma, affords a maximum 10 percent rating for purely subjective complaints such as headaches.  Ratings in excess of 10 percent are only assignable if the evidence demonstrates multi-infarct dementia associated with brain trauma.  As the competent evidence of record fails to show any competent evidence of multi-infarct dementia, a higher rating is not warranted via application of DC 8045.  There are no other relevant diagnostic codes for consideration.

Furthermore, even if the Board were to evaluate the Veteran's headaches under DC 8100, a higher increased evaluation would not result.  Under DC 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months. 

A 30 percent evaluation is warranted for migraines manifested by characteristic prostrating attacks occurring on an average of once a month over several months. 

A QTC examination report, dated in April 2008, shows that the Veteran complained of migraine headaches three times per month that tended to last four hours, with no other symptoms.  He also complained of tension headache once per month, lasting for five hours.  The tension headaches were not accompanied by nausea or vomiting, and were not aggravated by bright lights or noise.  He was able to go to work during these headaches, but he required medication.  There were no other symptoms.  For both migraine and tension headaches, he reported taking Amitriptyline qhs (at bedtime), which reduced the frequency, severity, and duration of his headaches, although there was some dehydration.  Another part of the report notes a report of headaches three times per month, lasting four hours, with no bowel or bladder symptoms, but dizziness once per month.  A neurological examination was normal/within normal limits.  The relevant diagnoses were migraine headaches, and tension headaches.  

Private treatment reports from I.A.B., M.D., dated between December 2007 and 2010, show that in December 2007, the Veteran was noted to be doing very well, and that he had weaned himself off of medication with no complaints.  The report indicates that he did not require medication.  In July 2008, the Veteran reported that his headaches had been very well-controlled with Verapamil, but that he had experienced side-effects such as fatigue.  His headaches had re-emerged in the past month or two, and were now near-daily, and occasionally debilitating.  He was started on Bystolic, 5 milligrams (mg.) daily, and was to use Treximet upon any onset.  In August 2008, the Veteran reported that his headaches had disappeared after beginning use of Bystolic.  The report notes that his headaches had responded "exquisitely" to prophylaxis, and that he should take Bystolic with Treximet only for breakthrough headaches.  Reports, dated in December 2009, note complaints of morning headaches, with an increase in dosage of Bystolic dosage to 10 mg., that his headaches could be related to sleep disordered breathing, and that he was now headache-free.  A January 2010 report states that the Veteran was headache-free on Bystolic, and that he was likely to improve with CPAP (continuous positive airway pressure) treatment he was to be given for sleep-disordered breathing.  

A QTC examination report, dated in January 2012, shows that it was performed for assessing a TBI (traumatic brain injury).  The only diagnosis was headaches.  The report indicates there were subjective symptoms that do not interfere with work, instrumental activities of daily living, family or other close relationships, and that there was no organic, amnestic or coginitive dysfunction.  

The Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's migraines under DC 8100.  Under DC 8100, a 30 percent evaluation is warranted for migraines manifested by characteristic prostrating attacks occurring on an average of once a month over several months.  In this case, the Veteran's neurological examinations have been unremarkable and have not resulted in any relevant objective findings.  The April 2008 QTC examination report shows that the Veteran complained of migraine headaches three times per month that tended to last four hours, with no other symptoms.  He also complained of tension headache once per month, lasting for five hours.  The tension headaches were not accompanied by nausea or vomiting, and were not aggravated by bright lights or noise.  He was able to go to work during these headaches, but he required medication.  There were no other symptoms.  Reports from Dr. I.A.B. indicate minimal complaints of headaches between December 2007 and 2010, with good response to medication, although there were at least two flare-ups of headaches, in about July 2008 and December 2009, and that his symptoms were primarily resolved shortly thereafter.  In addition, no health care professional has characterized his headaches as "prostrating," nor is the evidence sufficient to show that his headaches have been prostrating.  In summary, the medical evidence is insufficient to show that he has had prostrating attacks of the required frequency.  The Board therefore finds that the evidence is insufficient evidence to show that the Veteran has headaches manifested by characteristic prostrating attacks occurring on an average of once a month over several months, and that the criteria for an initial evaluation in excess of 10 percent under DC 8100 have not been met, and that the claim must be denied. 

As a final matter, the applicable criteria of Code 8045 for evaluating traumatic brain injuries were amended during the pendency of the appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The amended criteria apply to all claims received by VA on and after October 23, 2008, although the Veteran was permitted to request that his residuals of a traumatic brain injury be rated under the revised criteria.  The RO has apparently inferred such a request, see April 2012 supplemental statement of the case, and the Board will therefore consider the possibility of an increased initial evaluation as of October 23, 2008, under the revised regulation.  

As noted previously, the protocol for TBIs were revised during the pendency of this appeal.  For claims received by VA prior to the revision effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008). 

The revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  Residuals not listed here that are reported on an examination are to be evaluated under the most appropriate diagnostic code.  Each condition is evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition are then combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

For the evaluation of cognitive impairment and subjective symptoms, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

As the revised criteria are not applicable until October 23, 2008, the Board will only address the severity of the Veteran's disability since October 23, 2008 under the revised criteria. 

A review of the record shows that the only relevant evidence is a QTC examination covering the TBI criteria dated in January 2012.  

After a review of the record and consideration given for the changes in the TBI protocol on October 23, 2008, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptomatology meets the criteria for an evaluation in excess of 10 percent.  Under the new TBI protocol, the symptoms manifested by the Veteran's disability warrant no more than a 10 percent disability rating.  See 38 C.F.R. §4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

The revised version of Diagnostic Code 8045 requires that an assigned evaluation is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and emotional and behavioral disabilities found on examination that are determined to be residuals of a TBI are evaluated separately. 

Here, the record shows that Veteran's symptomatology due to his TBI reveals the following assigned ten facets. 

A level of severity of "0" has been assigned for the Memory, Attention, Concentration, Executive Functioning facet, as there were no complaints of impairment of memory attention, concentration, or executive functions.  

A level of "0" has been assigned for the Judgment facet, as the examiner determined that the Veteran's judgment as related to TBI issues was normal.  

A level of "0" has been assigned for the Social Interaction facet, as the examiner determined that the Veteran's social interaction was routinely appropriate. 

A level of severity of "0" has been assigned for the Orientation facet, as the examiner determined that the Veteran was always oriented to person, time, place, and situation.  

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, as the examiner determined that the Veteran had normal motor activity. 

A level of severity of "0" has been assigned for the Visual Spatial Orientation facet, as the examiner determined that the Veteran had normal visual spatial orientation. 

A level of severity of "1" has been assigned for the Subjective Symptoms facet, as the examiner determined that there were subjective symptoms that do not interfere with work, instrumental activities of daily living, family or other close relationships, and that there was no organic, amnestic or coginitive dysfunction.  

A level of severity of "0" has been assigned for the Neurobehavioral Effects facet, as the examiner determined that the Veteran has no neurobehavioral effects. 

A level of severity of "0" has been assigned for the Communication facet, as the examiner determined that the Veteran was able to communicate by spoken and written language (expressive communication), and able to comprehend spoken and written language. 

A level of severity of "0" has been assigned for the Consciousness facet, as the examiner determined that the Veteran was "normal." 

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 10 percent based upon the highest severity level of "1," which was assigned for the Subjective symptoms facet.  However, the Veteran already receives a separate 10 percent evaluation for his headaches. 

In summary, an evaluation in excess of 10 percent is not warranted under the new version of Diagnostic Code 8045, in effect since October 23, 2008.  The Veteran already receives a separate compensable rating for his headaches.  The Board concludes that the severity of the Veteran's disability has been fully contemplated by the 10 percent rating since October 23, 2008.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. 

The Board does not find evidence that the Veteran's evaluation for his headaches should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the claim for an initial increased evaluation for headaches, service connection was granted in May 2008, and the issue on appeal (i.e., entitlement to an increased initial evaluation) arose from this grant of service connection.  In such a case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman, 19 Vet. App. at 491, 493.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  With regard to the claim for an increased initial evaluation for headaches, the Veteran has been afforded an examination.  

With regard to the claim for service connection, the Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this case, service treatment reports do not show complaints, treatment, or a diagnosis involving the claimed disability.  The claimed condition is first shown no less than five months after service.  In addition, there is no competent evidence to show that the Veteran has the claimed condition that is related to his service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim. 

The Board therefore concludes that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


